Citation Nr: 1603257	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent prior to May 3, 2014, and a disability rating higher than 30 percent, effective May 3, 2014, for service-connected bilateral hearing loss.
 
2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964.  These matters are before the Board of Veterans' Appeals  (Board) on appeal of a September 2009 rating decision of a VA RO in St. Petersburg, Florida.

In February 2015, the Veteran was scheduled for a Travel Board hearing before the Board.  However, he failed to appear; thus, the hearing request is considered withdrawn.

In May 2015, the Veteran's hearing loss and bilateral foot disability claims were remanded by the Board for further development.

In July 2015, the Veteran indicated that he was submitting an Agent Orange exposure claim.  However, as the Veteran did not identify exactly what disabilities he was claiming, the Board is unable to refer any claims for adjudication at this time.  Exposure to Agent Orange, in and of itself, is not a proper claim for compensation.  The Veteran must notify the RO of the exact nature of his claims.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a May 2015 determination, the Board increased the evaluation of the Veteran's service-connected bilateral hearing loss to 30 percent, effective May 3, 2014.  However, the issue of entitlement to a disability rating for bilateral hearing higher than 10 percent prior to May 3, 2014, and a disability rating higher than 30 percent from May 3, 2014, was remanded in order to provide the Veteran a supplemental statement of the case (SSOC) regarding this issue.  While the RO issued a June 2015 rating decision implementing the grant of 30 percent for this disability, effective May 3, 2014, the requested SSOC pertaining to remaining aspects of this increased rating claim was never issued.  Rather, the SSOC only addressed the foot claim.  As such, this issue is regrettably remanded once again so that the appeal can be readjudicated by the AOJ and an appropriate SSOC provided.  38 C.F.R. §§ 19.31 , 19.37 (2015).

As to the foot claim, this issue was also remanded in May 2015 in order to obtain a VA examination and opinion.  A June 2015 VA  medical opinion stated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records were reviewed and silent for any foot condition.  It was further noted that the Veteran currently has more of a neurologic condition (neuritis) than a foot problem on the right foot.  The pain is more in the area of the lower leg and ankle.  The Veteran reported no left ankle pain, so there was no active condition.  X-ray reports were negative.

The Board notes that this examiner failed to consider the fact that the Veteran sought treatment in a September 1963 service treatment record for flat feet and chronic bilateral arch strain that was possibly due to boots.  The examiner also failed to discuss the fact that a September 2009 VA examiner noted the Veteran as having bilateral plantar fasciitis, degenerative disease of the first metatarsophalangeal joint of both feet, and right foot hallux valgus.  Therefore, the Board finds another VA opinion must be obtained, which considers the Veteran's in-service complaints and post-service diagnoses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) .

Additionally, the AOJ should take this opportunity to obtain any additional VA treatment records not already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records from the Miami VA Healthcare System (and associated clinics) from December 3, 2015, to the present.

2. Return the claims file to the VA examiner who provided the June 2015 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any of the Veteran's diagnosed foot disabilities are related to his military service.  In providing this opinion, the examiner is advised to discuss the Veteran's September 1963 foot complaints as well as the post-service diagnoses noted in the September 2009 VA examination report.  The examiner should also give consideration to the Veteran's lay statements and the theories.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

3. After the above development, and any additional development required, has been completed, readjudicate all claims remaining on appeal, including the issue of entitlement to a disability rating higher than 10 percent prior to May 3, 2014, and a disability rating higher than 30 percent from May 3, 2014, for bilateral hearing loss.  If either of the benefits sought remain denied, issue a SSOC (with consideration of the additional evidence not yet considered by the AOJ) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




